DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Kawai et al. (US 7,553,434 B2) and Fiering et al. (US 7,837,379 B2).
Regarding claim 1, Kawai et al. discloses an apparatus for producing fine particles, the apparatus comprising: a particle formation mechanism including a unit-structure, wherein the unit-structure includes: first and second portions adjacent to each other; a first inlet (2) defined in the first portion at a first height, wherein a continuous phase solution is injected into the first inlet (2); a second inlet (4) defined in the first portion at a second height, wherein a dispersed phase solution is injected into the second inlet; a merging volume defined in the second portion adjacent to the first portion (see Abstract; figure 3; and column 9, lines 28-56).
Fiering et al. discloses input streams in two fluid channels are merged together at an acute angle to form a merged stream in a single channel downstream of the merging region; merged stream has a width equal to that of each of the two input streams and a height equal to the sum of the height of the two input streams, (see column 4, lines 41-53); and the height and/or width of the first channel (310) and second channel (320) may be the same or different (see figures 3A-D and 4 and column 7, line 25 through column 9, line 40).

Claims 2-18 depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: 
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph of the specification as follows:  
 [0000]	This application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/KR2017/003050, now WO 2017/164636, filed March 22, 2017 which claims priority .
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774